DETAILED ACTION
Application 16/610592, “Polymer Electrolyte for Secondary Battery and Lithium Secondary Battery Including the Same”, is the national stage entry of a PCT application filed on 7/26/18 and claims priority from a foreign application filed on 7/26/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/14/20.  

Official Notice
In order to improve the conciseness, this Office action may include instances wherein the examiner has relied on Official Notice of facts not in the record, asserting that certain limitations in one or more dependent claim are old, common knowledge or well-known expedients in the art without presenting documentary evidence in support of the assertion.  The facts relied on are intended only to fill gaps which might exist in the evidentiary showing to support the ground of rejection applied to the one or more dependent claim.  See MPEP 2144.03 for more information regarding USPTO policy on Official Notice.
Each reliance on Official Notice is marked in the body of this Office Action by the tag “[OFFICAL NOTICE]” so as to create a clear record as to which elements or limitations of the invention are addressed utilizing Official Notice. Additionally, a basis for the taking of Official Notice is includes in each instance so as to present science and/or technical reasoning to support the assertion.

Applicant may challenge any assertion of Official Notice. To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  
In the event that applicant adequately traverses the assertion of Official Notice, the examiner is required to provide documentary evidence in the next Office action if the rejection is to be maintained.  If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Election/Restriction
Applicant’s election without traverse of claims 1-13 and 16 in the reply filed on 3/4/22 is acknowledged. 
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over, Barbosa (“Solid-state electrochromic devices using pTMC/PEO blends as polymer electrolytes”, Electrochemica Acta 55; 2010; 1495-1502; cited in 11/4/19 IDS and the submitted International Search Report).
Regarding claim 1, Barbosa teaches a polymer electrolyte (“electrolyte films… solid polymer electrolyte”, abstract) for a secondary battery (Section 1, paragraph 1; Section 3.3, paragraph 1), the polymer electrolyte comprising: 
a first polymer including a repeating unit represented by Formula 1, wherein, in Formula 1, R.sub.1 is an alkylene group having 1 to 5 carbon atoms, and n is an integer of 10 to 10,000 (e.g. “polytrimethylene carbonate”, abstract), and 
a second polymer including a repeating unit derived from a monomer having at least one ethylenically unsaturated group or an oligomer thereof (e.g. “polyethylene oxide”, abstract), 
wherein the first polymer and the second polymer are in the form of matrixes with the second polymer matrix is disposed in free volumes of the first polymer matrix (“interpenetrating networks”, abstract).

Barbosa is silent as to wherein the first polymer and the second polymer are not cross-linked.  However, as described in MPEP , a rejection under 35 USC 102/103 can be made when the prior art appears identical but is silent as to an inherent characteristic (MPEP 2112 III).
In this case, since Barbosa neither mentions that the first and second polymer networks [matrixes] should be cross-linked, nor discloses a required process step that would inevitably lead to crosslinking, a skilled artisan would not expect the interpenetrating networks to be cross-linked and claim 1 is anticipated by Barbosa.
Alternatively, it has been held that the elimination of an element and its function is prima facie obvious if the function of the element is not desired (MPEP 2144.04 II).  In this case, Barbosa teaches no benefit associated with cross-linking the networks; therefore, it would have been obvious not to cross-link the networks with any consequence associated with this cross-linking step not being desired.


Regarding claim 2, Barbosa remains as applied to claim 1.  Barbosa teaches polytrimethylene carbonate as the chemical compound matching Formula 1, but does not expressly teach the compounds of formulas 1a-1c which differ from polytrimethylene carbonate with respect to R1.
However, Barbosa teaches R1 as a trimethylene unit including three serially connected methylene species, while formula 1a differs only in that R1 comprises one carbon atom which is branched rather than serially connected and 1b differs only by R1 being a dimethylene unit including two methylene species rather than three.  
Therefore, claim 2 is found to embody an obvious variant of the disclosure of Barbosa, with the difference merely replacing the species R1 taught by Barbosa with chemically similar species to yield the similar result of a polymeric matrix capable of incorporating therein a second polymer matrix in order to provide a polymer electrolyte.  

Regarding claim 3, Barbosa remains as applied to claim 1.  Barbosa further teaches wherein the second polymer comprises polyethylene oxide (see abstract).

Regarding claim 4, Barbosa remains as applied to claim 1.  Barbosa further teaches wherein the second polymer (e.g. polyethylene oxide) is included at a 5:95 weight ratio relative to the first polymer (Section 2.2), which lies within the claimed range of 1 to 100 parts by weight based on 100 parts by weight about 5 parts by weight of the first polymer.

Regarding claim 5, Barbosa remains as applied to claim 1.  Barbosa further teaches the polymer electrolyte comprising a lithium salt (“doped with lithum perchlorate”, Introduction).

Regarding claim 6, Barbosa remains as applied to claim 5.  Barbosa does not expressly teach the lithium salt included in a concentration range of 0.5 to 5 M.
However, as described in MPEP 2144.05 II, it has been held as generally obvious to optimize known result-effective parameters, particularly concentration, in order to provide an optimized product.  
In this case, Barbosa does teach that the lithium salt concentration is a result effective variable influencing properties such as ionic conductivity (Section 3.2).  

Regarding claim 7, Barbosa remains as applied to claim 1.  Barbosa further teaches wherein the polymer electrolyte is a free-standing solid polymer film (“free-standing films”, Section 2.2; see also abstract).

Regarding claim 8 and 9, Barbosa remains as applied to claim 1.  Barbosa further teaches a composition comprising: 
a first polymer including a repeating unit represented by Formula 1, wherein, in Formula 1, R.sub.1 is an alkylene group having 1 to 5 carbon atoms, and n is an integer of 10 to 10,000 (e.g. “polytrimethylene carbonate”, abstract), and 
a second polymer comprising a monomer having at least one ethylenically unsaturated group or an oligomer thereof (e.g. “polyethylene oxide” of abstract comprises ethylene oxide as a monomer), and
 an organic solvent (“solvent casting”, abstract; “acetonitrile”, Section 2.2).

Barbosa does not appear to teach the composition further comprising a polymerization initiator. 
However, preparation of a polymer [e.g. polyethylene oxide] from a monomer [e.g. ethylene oxide] and an initiator is conventional [Official Notice] since polymers are structures formed by the union of individual monomers.  Therefore, it would have been obvious to a skilled artisan to include a polymerization initiator in the composition 

Regarding claim 10, Barbosa remains as applied to claim 8.  Barbosa further teaches wherein the second polymer (e.g. polyethylene oxide) is included at a 5:95 weight ratio relative to the first polymer (Section 2.2).  This weight ratio suggests that the first polymer is included in an amount lying within the range of 50 to 95 wt% based on the total weight of the reactants of claim 8.

Regarding claim 11, Barbosa remains as applied to claim 8.  Barbosa further teaches wherein the second polymer (e.g. polyethylene oxide) is included at a 5:95 weight ratio relative to the first polymer (Section 2.2).  Since polyethylene oxide consists of ethylene oxide monomer units, the Barbosa teaching suggests an ethylene oxide monomer content which lies within the claimed range of 1 to 100 parts by weight based on 100 parts by weight about 5 parts by weight of the first polymer.

Regarding claim 16
However, a polymer electrolyte disposed between a positive electrode and a negative electrode and formed on the surface of at least one of the electrodes is a conventional form of a lithium secondary battery [Official Notice] since the electrolyte must provide an electron blocking ionic pathway between the electrodes.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the polymer electrolyte of claim 1 between a positive electrode and a negative electrode, and formed on the surface of at least one of the electrodes, in order to make use of the polymer electrolyte in a lithium secondary battery application as suggested in the Barbosa Introduction section.  


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barbosa (“Solid-state electrochromic devices using pTMC/PEO blends as polymer electrolytes”, Electrochemica Acta 55; 2010; 1495-1502; cited in 11/4/19 IDS and the submitted International Search Report) and Patterson (US 2013/0108930).
Regarding claim 12-13, Barbosa remains as applied to claim 8.  Barbosa does not appear to teach wherein the composition comprises an oxygen inhibitor such as tris (2,2,2 -trifluoroethyl) phosphite which is mentioned in applicant’s specification.  Further, Barbosa does not appear to teach the oxygen inhibitor is included at 0.1 to 10 wt% based on the polymer electrolyte composition.
In the battery art, Patterson teaches including tris (2,2,2 -trifluoroethyl) phosphite as an additive in an electrolytic composition for the benefit of providing flame retardant 
It would have been obvious to a person having ordinary skill in the art to include tris (2,2,2 -trifluoroethyl) phosphite in an electrolytic composition in an amount in the range of 0.1 to 4 wt % for the benefit of providing flame retardant property as taught by Patterson.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kim (KR 2015-056122) teaches a solid polymer electrolyte comprising high and low invasion polymer network including polyalkylene oxide-alkylene carbonate and cross-linked polymer.
Ito (CA 2280999) teaches solid electrolytes comprising polymeric matrix structure which supports solvent and electrolyte components therein.
Huang (US 2004/0122178) Crosslinked polymer electrolytes and method of making such crosslinked polymers, including the use of an initiator at paragraph [0068].
Morioka (US 2018/0219255) teaches a solid electrolyte comprising a polymer readable on Formula 1 and another polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723